TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00261-CV


  Texas Department of Family and Protective Services; Henry Whitman, in His Official
   Capacity as DFPS Commissioner; Texas Health and Human Services Commission;
       Charles Smith, in his Official Capacity as HHSC Executive Commissioner;
      Corrections Corporation of America; and The GEO Group, Inc., Appellants

                                               v.

Grassroots Leadership, Inc.; Gloria Valenzuela; E. G. S., for herself and as next friend for
A. E. S. G.; F. D. G., for herself and as next friend for N. R. C. D.; Y. E. M. A., for herself
     and as next friend for A. S. A.; Y. R. F., for herself and as next friend for C. R. R.;
S. J. M. G., for herself and as next friend for J. C. M.; K. G. R. M., for herself and as next
 friend for A. V. R.; C. R. P., for herself and as next friend for A. N. C. P.; B. E. F. R., for
    herself and as next friend for N. S. V.; S. E. G. E., for herself and as next friend for
    G. E. A.; Leser Julieta Lopez Herrera, for herself and as next friend for A. B.; and
       Rose Guzman de Marquez, for herself and as next friend for D. R., Appellees


               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-15-004336, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                          ORDER


                The Court denies appellees’ motion for en banc reconsideration.

It is ordered on December 5, 2019.



Before Chief Justice Rose, Justices Goodwin, Baker, Triana, Kelly, and Smith
 Dissenting Opinion by Justice Triana, Joined by Justices Kelly and Smith